UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7757


DONNELL M. DYER-EL,

                    Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA; MARK J. BOLSTER, Acting Warden;
FEDERAL CORRECTIONAL COMPLEX, Medium, Petersburg, VA,

                    Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:19-cv-00365-JAG-RCY)


Submitted: May 20, 2021                                           Decided: May 24, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donnell M. Dyer-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donnell M. Dyer-El, a District of Columbia Code offender incarcerated at FCI

Petersburg, seeks to appeal the district court’s order denying his motion for reconsideration

of the court’s order denying relief on Dyer-El’s 28 U.S.C. § 2241 petition. The order is

not appealable unless a circuit justice or judge issues a certificate of appealability. * 28

U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district

court denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists could find the district court’s assessment of the constitutional claims

debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district

court denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable and that the petition states a debatable claim of

the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Dyer-El has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are




       *
        Because Dyer-El was convicted in a District of Columbia court, he is required to
obtain a certificate of appealability in order to appeal the denial of his motion for
reconsideration of the court’s order denying the § 2241 petition. See Madley v. U.S. Parole
Comm’n, 278 F.3d 1306, 1310 (D.C. Cir. 2002).

                                             2
adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3